The opinion of the Court, Whitman C. J. having an interest in the subject matter, and taking no part in the decision, was drawn up by
Tenney J.
On May 31, 1784, Nathaniel Deering and others, the owners of the estate of which James Milk died seized and possessed, by deed of indenture set out a strip of ground extending from the foot of Milk Wharf four hundred and eighty feet towards the channel of Fore River in Portland, and one hundred and six feet easterly, from the easterly side of the street, now called Exchange street, for a wharf. A wharf was afterwards built upon this strip, to the distance of three hundred feet from Milk Wharf, and called Deering’s Wharf; and stores were erected on the west side of the same, before the year 1790. After the 26th day of June, 1790, the wharf was extended towards the channel one hundred and *59eighty feet or more, further, and the whole wharf has since been called Long Wharf. On the day last named, John Nichols and Lucy his wife, in her right, in consideration of £10, 10s, gave, granted, bargained, sold and conveyed to “ Nathaniel Deering, his heirs and assigns, forever, seven eighth parts of a certain gore or strip of flats in Portland aforesaid, and between the flats belonging to said John, Nathaniel and others, and flats belonging to Joseph Holt Ingraham, and which he purchased of the heirs of Capt. Ephraim Jones, deceased, which said strip is in common to the said John and Lucy, and the said Ingraham in the right of his wife Abigail, deceased ; the said gore or strip to begin at the lower end of Milk Wharf, so called, and to run four hundred and eighty feet towards the channel.
And the said John and Lucy, in her said right, for the con sideration aforesaid, do hereby release to the said Nathaniel, or to any person or persons, that, may build any wharf on the western line of said strip of flats and in the continuation of said new wharf and on the line thereof to the eastward, all our right, title and interest to the said gore of flats to the channel, or so far as our right extends, for the use and benefit of the proprietors of the wharf, that may be built as aforesaid.” Habendum the said granted premises with the privileges and appurtenances thereof to said Nathaniel Deering, his heirs and assigns, to his and their use and behoof forever; and then are covenants of seizin and warranty to said Deering, his heirs and assigns. The description in this deed embraces the land in controversy. The demandant has the title, which Nathaniel Deering had, and is also the owner of Milk Wharf. Low water mark is between what was called Deering’s Wharf and the termination of four hundred and eighty feet from Milk Wharf; and the channel of Fore River is at some distance further below. Nathaniel Deering and the demandant were from the beginning proprietors in the old and the new parts of Long Wharf, and the latter continues to be a proprietor in each. The proprietors of Long Wharf and the owners of stores thereon, have been accustomed since the year 1793, to *60use and occupy the flats easterly of the wharf, claimed by the demandant, as flats are usually occupied in a dock in con-nexion with a wharf, by vessels coming to the wharf to lade and unlade their cargoes, and the proprietors have claimed and collected dockage of all such vessels. And the demand-ant and his tenants have always used the same flats for the purpose of passing and repassing with their vessels to Milk Wharf, which vessels have laid thereat in the usual manner without paying wharfage or dockage. The proprietors to the extent of three hundred feet, and thbse beyond have not been entirely the same persons ; the latter have by agreement collected the wharfage and dockage on the whole and’ paid to the several proprietors of the former, each the proportion agreed to be paid, the demandant being one.
The tenants contend, that they, having erected the new part of the wharf soon after the execution of the deed from John and Lucy Nichols, are entitled to the flats in controversy, as the persons to whose use the land described in that deed was granted. The proposition of the demandant, on the contrary is,.that the deed conveyed to Nathaniel Deering an estate in fee, to the use and behoof of him and his heirs and assigns forever, in the land described in the writ. This question must be settled by the construction to be put upon the deed. “ This must be favorable, and as near to the minds and apparent intents of the parties, as possible it may be, and law will permit ; it must be made upon the entire deed, as one part may help to expound another; and if it may be, effect must be given to every word, and none be rejected, if possible, upon a rational exposition, to avoid it; and the words of the deed are to be taken most strongly against him, who speaks them, and most in advantage of the other party. If, however, there be two clauses or parts of the deed repugnant to each other, the first should be received, and the latter rejected, except there be some special reason to the contrary.” Sliep. Touch. 86 — 88.
At the time of the execution of the deed from John and Lucy Nichols, the parties thereto had in view a strip of flats, and the ground lying between the side lines thereof extending *61to tiie channel of the river, in which the tide ebbed and flowed ; consequently a part was below and a part above the line of low water: the upper end of this strip was bounded by Milk Wharf. Whatever right the grantors had in this strip was intended to be conveyed. It is manifest from the language of this deed, as well as of other deeds in the case, that the rights of riparian proprietors to grounds about tide water, and below low water mark, were regarded uncertain and not well defined; they did not understand at that time, what has since been settled, that their title to the land extended no further than to low water mark. We have reason to believe, from the terms of this deed, that the parties considered the title of the owner of flats to reach as far below the margin of the river at low water, as he chose to erect a wharf; and that they had rights still further below superior to those of others in the community, but how great, of what kind, or whether to the channel or not, Was not clearly understood.
The premises in this deed contain two descriptions, both having reference to this strip of land. The first when taken alone, is perfect, and indicates the land with such clearness, that no doubt can be entertained in relation to its commencement and termination. It extended from Milk Wharf towards the channel four hundred and eighty feet, which was to a line below that of low water, but short of the channel; this was in length coextensive with the ground laid off for a wharf in 1784, by the heirs of James Milk. The other description, in a subsequent and distinct paragraph, is of “ said gore of flats,” to the channel, or so far as the grantors’ right extended. The ground referred to in the two descriptions, is not identical; it is quite apparent, that the one was intended to embrace something, which was not included in the other; if it were otherwise, the two parts are repugnant, and the latter must be rejected; on no reasonable construction of the language can it be said, that the extent, of four hundred and eighty feet was to be diminished if the grantors had not a title to the whole length thereof; but that the channel of the river was not to be the exterior boundary of the portion below that distance, if *62their title did not extend so far as to the channel. The tenants invoke the well known principle, “ that whensoever the words of a deed have a double intendment, and one standeth with the law and right, and the other is wrongful and against law, the intendment, which standeth with the law shall be taken but this principle is not applicable to the question before us, for this is not a case of double intendment. If the language used indicates clearly the intention of the parties, that intention will stand, notwithstanding the law may prevent its being carried into effect. In the first description of the premises, is an absolute conveyance to Nathaniel Deering in fee; the other contains in its terms a simple release of the grantors5 right, title and interest, in language expressive of a doubt of the existence of title thereto ; it is true, that it is a release of interest to the said “ gore of flats,55 which is a reference to the whole gore; but when it is considered, that a specific section of the gore had been previously described with clearness and certainty, we do not doubt, that it was the intention only to surrender whatever right still remained in them, not before described, to the gore, extending to the channel of the river. This release was upon the same consideration, which had been expressed in reference to the ground first described; but if the latter description was intended to restrict the former, and to raise an use distinct from that therein named, it would seem that no consideration would be required. It could not be supposed by the parties to the deed, that when a clause was added for the purpose of abridging the rights of the grantee, and limiting instead of enlarging the meaning of the language before used, so that a less interest would pass, a consideration should move from the one deprived thereby of the interest to which he would otherwise be entitled; but if it was intended, that something additional to what was before described, should be conveyed, it was proper, that it should be based upon a consideration. The consideration in the last description being the same as that before mentioned, merely sh'óws, that the consideration for one was not distinct from that of the other. It is evident, that the grantors regarded their title to the por*63tion of four hundred and eighty feet so perfect, that they were willing to convey it with covenants of seizin and warranty; whereas they did not intend that those covenants should apply to the part below. The habendum and the covenants in the deed are inconsistent with the proposition, that the conveyance was to the use of any other than Nathaniel Deering, his heirs and assigns; and although neither can control the premises, when the latter are free from doubt, but upon a question of intention of the parties in reference to the premises, the language used subsequently may be important and sometimes decisive.
If it had distinctly appeared from the deed, that Nathaniel Deering was the grantee for his own and the use of others, clearly designated, whose interest passed to the tenants, on the authority of the case of Thacher v. Omans & al. 3 Pick. 520, cited by their counsel, and the statute of uses of the 27 of Henry 8, chap. 10, the use and the title might have vested in the tenants; but it may well be doubted, whether the language relied upon by them shows any intention to raise a technical, legal use in any other, than the grantee named, and his heirs and assigns. The language of the premises in the latter description releases to Nathaniel Deering, or any person or persons, that may build, &c. and for the use and benefit of the proprietors of the wharf that may be built as aforesaid. It must have been known to all interested at the time of the execution of the indenture of May 31, 1784, and of the deed of June 26, 1790, that the distance of 480 feet below Milk Wharf extended further than to the line of low water, but all this distance was intended by the parties to both instruments to be covered with a wharf; and it was intended to extend so far towards the channel probably, that vessels might lie afloat at low water, near the lower extremity, as well as for other purposes ; and there is nothing in the case manifesting, that it was in contemplation or expected, that the wharf would be carried beyond that limit. The space between its termination and the channel and that easterly thereof would certainly be highly beneficial, if not necessary to a profitable use of the wharf, after *64its extension, for the accommodation of the owners of large ships, which might come to the wharf. This interval which was in fact a part of the public domain, but to which it was believed by the parties to the deed of June 26, 1790, that the owners of the ground between that and Milk Wharf had some, though indefinite right, was intended to remain open, and connected with the wharf, and under the control of its owners, that vessels might lie with safety, come to that part of the wharf, free from obstruction, and depart at „ any time, when pleasure or convenience might direct.
It appears, that as far as the wharf was expected to be built, the conveyance was intended to be absolute and in fee to the grantee named; below that it was restricted for the benefit of the wharf, showing the use for which, and not the persons for whom the release was intended. But this restriction, whatever it was, if applicable to private rights, became inoperative, as it had reference to a part of the public domain.
Another ground of defence is the manner in which the fiats in controversy have been occupied since the year 1793, entitling the tenants, as they contend, to claim and hold them as their property, so far that they cannot be deprived thereof by the demandant.
By the colonial ordinance of 1641, which is a part of our law, “ it is declared, that in all creeks, coves and other places about and upon salt water, where the sea ebbs and flows, the proprietor of the lands adjoining, shall have propriety to the low water mark, where the sea doth not ebb and flow above one hundred rods, and not more, wheresoever, it ebbs further. Provided, that such proprietor shall not by this liberty have power to stop or hinder the passage of boats or other vessels, in or through any sea, creeks or coves to other men’s houses and lands.” The owners of upland to which flats adjoin may sell the upland without the flats, or the flats without the upland. Storer v. Freeman, 6 Mass. R. 435. The propriety in flats, under the ordinance, is similar to that acquired in any other property, subject to the rights of the community mentioned in the proviso. So long as they remained open and *65free from such erections as stop and hinder the passage of boats, &c. there is reserved for all, the right to pass freely to the lands and houses of others besides the owners of the flats; this includes the right of mooring their vessels thereon, and of discharging or taking in their cargoes. The owner of the flats has no power to take away or restrict this right, while the space is unoccupied. By the erection of permanent structures, such as wharves and piers, which he may lawfully make upon his own flats, he acquires thereby no exclusive right to the portion remaining open, so as to exclude persons from passing and repassing to and from the lands and houses of others. In common with him, the public have the same rights to the open space, whicli they had before, provided they do not interfere with his permanent erections. They may pass over the ground, occupied in connexion with his wharf, and for the accommodation of those, who come to the wharf, whenever their necessities or their inclinations induce them to go to others’ lands or houses, and they have all the privileges of lying upon the flats, when they go or return from the lands of others, that they possessed before the erections.
The demandant has title to the premises claimed by virtue of the documents offered in evidence. The indenture of 1784 gave no title to a space wider than that therein described ; he has long been the owner of Milk Wharf, which is accessible from tlse ocean through a passage over the flats; in the enjoyment of the benefits of Milk Wharf, he and his tenants have used the passage without being subject to any wharfage or dockage from the tenants. The dockage which has. been claimed and received by the tenants, from those, who occupied the fiats, easterly of Long Wharf, has been for such occupation in connexion with the wharf, to which they came for the benefit which it afforded, and not of those who were passing to and from the land of others. The persons, who thus occupied the flats and paid dockage to the tenants, were in the enjoyment of a right, of which the demandant could neither deprive the owners of the vessels or of the wharf; the former possessed the privilege by the law, which our ancestors brought with *66them, and which the ordinance did not take away, but expressly reserved to them. The owners of the wharf received the compensation to which they were entitled, from those who lawfully came to it, to enjoy the use for which it was designed. The demandant was deprived of none of his rights, by this enjoyment by others, and had no power to restrain them, and he lost nothing of his legal title to possession by suffering that which he had not the effectual means to prevent.
The default must stand.